AO 245B (CASDRev. 02/18) Judgment in a Criminal Case


                                          UNITijf>1S~Jil}S DISTRJCT COURT
                                                         ~         ~ ~~   .   '''""'·· ~
                                                SOUTHERN DISTRICT OF CALIFORNIA
                UNITED STATES OF A ~ i                                -b           p 3!          QfuDGMENT IN A CRIMINAL CASE
                                     V.                      · ., ,-c·F:,cT coutfw Offenses Cofumitted On or After November 1, 1987)
            ABIMAEL ALEMAN-RO~O~Z;:tff:~';'6¥ Ct.UrOHNli\                                                                                   ·
                                               ,}\.lvtn,.• , · ·          1(11/                         Case Number: 3:20-CR-00568-MMA
                                                                                            r::::r:.\ rrY,
                                                sY:                                         .. ···'_C_·a_s....
                                                                                                           ey.__J_D_o_n_o_v_an_.,....J_r_ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                 Defendant's Attorney
REGISTRATION NO.                     92570-298
• -
THE DEFENDANT:
IZI    pleaded guilty to count(s)               7 of the Information.
D      was found guilty on count(s)
       after a plea of not guilty

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

      Title and Section / Nature of Offense                                                                Count
      8:1324(a)(l)(A)(i), (v)(II) - Bringing In Aliens and Aiding and Abetting (Felony)                    7




     The defendant is sentenced as provided in pages 2 through                                             2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D      The defendant has been found not guilty on count(s)

IZl    Count(s)        Remaining counts                                                    are         dismissed on the motion of the United States.

IZl    Assessment: $100.00 remitted as waived


       JVTA Assessment*: $5000.00 waived
IZl    The Court finds the defendant indigent.
       *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
IZl    No fine                     D Forfeiture pursuant to order filed                                                                         , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                                                                                 LLO
                                                                                                                              !STRICT JUDGE




                                                                                                                                            3:20-CR-00568-MMA
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:                  ABIMAEL ALEMAN-RODRIGUEZ (2)                                           Judgment - Page 2 of2
CASE NUMBER:                3 :20-CR-00568-MMA

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 Time Served




 •     Sentence imposed pursuant to_ Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
       •     at _ _ _ _ _ _ _ _ _ A.M.                        on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

       •     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       D on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
I have executed this judgment as follows:

       Defendant delivered ori.
                                  ------------- to ---------------
 at - - - - - - - - - - ~ - , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL.



                                    By                     DEPUTY UNITED STATES MARSHAL



                                                                                                3 :20-CR-00568-MMA
